Citation Nr: 0319318	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
residuals of malaria, claimed as an organic mental disorder 
with personality changes.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  A March 1992 rating decision, in pertinent 
part, confirmed and continued a noncompensable evaluation for 
malaria, and denied entitlement to service connection for 
neuropsychiatric residuals of malaria.  Subsequently, the 
claim for service connection for neuropsychiatric residuals 
of malaria was recharacterized to include an organic 
psychiatric disorder or an organic brain syndrome with 
seizures.  A December 1995 Board decision remanded these 
claims to the RO.

In November 1998, the RO continued the denial of service 
connection for organic mental disorder with personality 
changes, and confirmed denial of a compensable evaluation for 
malaria.  By a decision issued in August 1999, the Board 
denied the claims.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (the Court).

While the case was pending before the Court, in October 2000, 
a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Motion to Vacate and Remand 
and to Stay Further Proceedings.  By a January 2001 Order, 
the Court granted the motion, vacated the Board's August 1999 
decision, and remanded the matter for readjudication.




REMAND

The Secretary's Motion to Vacate directs that further medical 
opinion be obtained as to the relationship between the 
veteran's incurrence of malaria in service and any current 
psychological disorder.  Following Remand from the Court, the 
Board obtained the opinion of an independent medical expert 
(IME).  The IME has indicated that further diagnostic 
evaluation methods are now available, and should be used to 
provide further development of the evidence in this case. 

The Secretary's Motion to Vacate also directs further 
clinical development of the claim of entitlement to a 
compensable evaluation for malaria.  

Under the circumstances described above, the claims are 
REMANDED for the following action:

1.  The veteran should be informed of the 
enactment of the Veterans Claims 
Assistance Act and of its applicability 
to the claims for service connection for 
neuropsychiatric residuals of malaria, 
claimed as an organic mental disorder 
with personality changes, and for to a 
compensable evaluation for malaria, and 
should advise the veteran of his 
responsibilities under the Act, and VA's 
duties and responsibilities under the 
Act.  

2.  The veteran should be provided with 
an opportunity to identify any additional 
evidence, including clinical evidence 
from 1971 to the present, which might 
substantiate the claims for 
neuropsychiatric residuals of malaria, 
claimed as an organic mental disorder 
with personality changes, and for to a 
compensable evaluation for malaria.  

The veteran should be afforded the 
opportunity to identify any VA or non-VA 
(private) facilities at which he was 
treated after service for malaria or any 
residual thereof for which the records 
have not yet been obtained and associated 
with the claims files.  

3.  VA clinical records since August 1998 
would be obtained.  The veteran should 
identify any VA facility other than the 
Des Moines, Iowa, VA Medical Center, at 
which he has obtained VA medical 
treatment since 1998.

4.  The veteran should identify any 
clinical evidence in which he believes 
any sign or symptoms which may be related 
to incurrence of malaria in service was 
noted, to include education, employment, 
insurance, or other examinations.  The RO 
should obtain any identified VA clinical 
records or assist the veteran to obtain 
any other identified records.

5.  The National Personnel Records Center 
(NPRC) should be asked to search for 
additional records, especially counseling 
or psychiatric records, for the veteran.  
If additional records are available but 
have not been released for any reason, 
such as because additional or special 
authorization is required, ask NPRC to 
state what types of additional records 
are available and what NPRC would require 
in order to release the records.  If no 
counseling or psychiatric treatment 
records are located, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

6.  The veteran should be afforded VA 
examination(s) to determine whether he 
has an organic mental disorder or 
personality changes as residuals of 
malaria and as necessary to determine the 
current nature and severity of any 
residuals of malaria to any body system.  
The claims folder and a copy of this 
remand must be made available to the 
examiner(s) prior to the examinations.  
The examiner(s) should review the 
pertinent records in the claims file and 
a copy of this REMAND, including the 
April 2003 IME report, and should state 
in the examination report(s) that such 
review was conducted.  

Each examiner should review the veteran's 
history, obtain a report of the veteran's 
subjective complaints, provide clinical 
examination, and obtain diagnostic 
testing as needed to determine the 
likelihood, that is, whether it is as 
least as likely as not (a 50 percent 
likelihood or more) that the veteran had 
falciparum malaria which resulted in 
cerebral malaria resulting in an organic 
mental disorder or personality changes as 
residuals.  The examiner should review 
the April 2003 IME opinion, and should 
conduct functional neuroimaging to assess 
areas of the brain that lack blood 
perfusion, with positron emission 
tomography (PET), single photon emission 
computed tomography (SPECT), functional 
MRI scan, or magnetic resonance 
spectroscopy or other analysis of N-
acetlyaspartate, or other examinations as 
necessary to respond to the request for 
an opinion.

In addition, neurophysiologic testing, 
with timed complex association tasks, 
dichotic listening paradigms, and other 
continuous performance measures, should 
be conducted, if possible, by a 
neurophysiologist with experience in 
evaluation of vascular dementia and 
traumatic brain injury.  

After all testing and examination, the 
examiner(s) should provide an opinion as 
to whether it is as least as likely as 
not (a 50 percent likelihood or more), 
that the veteran had falciparum malaria 
which resulted in cerebral malaria 
resulting in an organic mental disorder 
or personality changes as residuals.  The 
examiner(s) should provide a rationale 
for their conclusions and opinions.

7.  The RO should then readjudicate the 
veteran's claims for service connection 
for neuropsychiatric residuals of 
malaria, claimed as an organic mental 
disorder with personality changes, and 
for to a compensable evaluation for 
malaria.  If in order, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded time for response.  

The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




